Richard Michael
                                                                         DonohooAppellee




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                       November 24, 2015

                                      No. 04-15-00291-CR

                                       The State of Texas,
                                           Appellant

                                                v.

                                   Richard Michael Donohoo,
                                           Appellee

                   From the County Court at Law No. 8, Bexar County, Texas
                                   Trial Court No. 453259
                        The Honorable Celeste Brown, Judge Presiding

                                         ORDER
       This appeal was submitted on October 7, 2015. For the reasons that follow, the appeal is
withdrawn from submission.

         Richard Michael Donohoo moved to suppress evidence obtained as a result of a
warrantless arrest and as a result of “custodial interrogation without proper Miranda warnings.”
Donohoo’s motion alleged that he was immediately arrested after he exited his apartment.
Donohoo further alleged that “[t]hereafter followed custodial interrogation without proper
Miranda warnings, field sobriety testing, transport to the Magistrate’s Office for intoxilyzer
testing, and follow-up booking procedures.” The trial court’s order granted Donohoo’s motion
“in all respects.”

      The trial court made oral findings of fact and conclusions of law as to whether
Donohoo’s warrantless arrest was authorized by article 14.03(a)(1) of the Code of Criminal
Procedure. See TEX. CODE CRIM. PROC. art. 14.03(a)(1) (West 2015).

       However, the trial court did not make findings of fact and conclusions of law regarding
when Donohoo was arrested and whether Donohoo made voluntary statements to police officers
and participated in field sobriety tests “during custodial interrogation without proper Miranda
warnings.”
       The trial court is required to make written findings of fact “in all cases concerning
voluntariness.” Vasquez v. State, 411 S.W.3d 918, 920 (Tex. Crim. App. 2013) (citing TEX.
CODE CRIM. PROC. ANN. art. 38.22, § 6). This includes cases involving an alleged violation of
Miranda v. Arizona, 384 U.S. 436 (1966). See Vasquez, 411 S.W.3d at 919. The trial court is also
obligated “to make findings and conclusions that were adequate and complete, covering every
potentially dispositive issue that might reasonably be said to have arisen in the course of the
suppression proceedings.” State v. Elias, 339 S.W.3d 667, 676 (Tex. Crim. App. 2011). This
court may not imply findings in support of the trial court’s suppression order. See id.; State v.
Saenz, 411 S.W.3d 488 (Tex. Crim. App. 2013) (court of appeals must abate for additional
findings when trial court’s findings regarding the circumstances of interrogation are
insufficiently specific or detailed from which to reach a legal conclusion on the question of
custody).

        We therefore withdraw the appeal from submission, abate the appeal, and remand the
case to the trial court to make the following determinations. With respect to each, we direct the
trial court to state its conclusion and the specific findings of fact upon which the conclusion is
based.

       a. When was Donohoo arrested?

       b. If the trial court concludes Donohoo was arrested after officers obtained evidence that
       Donohoo moved to suppress, was Donohoo detained and, if so, when was Donohoo
       detained and was there reasonable suspicion to support Donohoo’s detention?

       c. Was Donohoo in custody before officers obtained evidence that Donohoo moved to
       suppress? The specific findings of fact should include—but are not limited to—the
       following:

               i. Did the focus of the officers’ investigation center on Donohoo? If so, when?

               ii. Did the officers reasonably believe that Donohoo had committed a criminal
               offense? If so, when?

               iii. Did any officer tell Donohoo that he was not free to leave? If so, when?

               iv. Did any officer physically deprive Donohoo of his freedom of action in any
               significant way? If so, when?

               v. Did any officer create a situation that would lead a reasonable person to believe
               that his freedom of movement has been significantly restricted? If so, when?

               vi. Was Donohoo given Miranda warnings? If so, when?

       d. For purposes of section 6 of article 38.22 of the Texas Code of Criminal Procedure,
       were Donohoo’s statements voluntarily made and made under voluntary conditions?

We further order the trial court to specifically identify the evidence that was suppressed.

We order the findings of fact be filed in a supplemental clerk’s record by December 28, 2015.

It is so ORDERED on November 24, 2015.



                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of November, 2015.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court